Opinion by
Judge Colins,
The Pennsylvania Department of Transportation, Bureau of Driver Licensing (Department) appeals a decision of the Court of Common Pleas of Philadelphia County which modified a three-month suspension of Kevin Marshall Williams’ (appellee) operating privilege. This penalty was imposed as a result of appellees failure to maintain financial responsibility (insurance) on his motorcycle at the time of a reportable accident on May 18, 1986, pursuant to Section 1785 of the Vehicle Code (Code), 75 Pa. C. S. §1785. We reverse.
Following a de novo hearing, the trial court limited the three-month suspension of appellees operating privilege to apply only to his Class 5 motorcycle license but not to his Class 2 drivers license. On appeal, the Department argues that the trial court erred in modifying the original penalty because Section 1785 of the Code mandates suspension of appellees operating privilege, not merely the loss of his license for the class of vehicle involved in the accident. We agree.
Our scope of review of the trial courts decision is limited to determining whether the courts findings are supported by substantial evidence, whether erroneous conclusions of law have been made, or whether the decision exhibits a manifest abuse of discretion. Department of Transportation, Bureau of Driver Licensing v. Belle, 105 Pa. Commonwealth Ct. 468, 524 A.2d 1060 (1987).
Section 1785 of the Code states:
If the department determines that the owner of a motor vehicle involved in an accident requiring notice to the police . . . did not maintain financial responsibility on the motor vehicle at the time of the accident, the department shall suspend the operating privilege of the owner, *147where applicable, and the department shall revoke the registration of the vehicle.
The Department contends that “operating privilege” refers to the privilege to operate any vehicle in the Commonwealth. Thus, it is improper to refer to an operating privilege as if a separate privilege corresponds to each type of vehicle that may be operated. Accordingly, the Department argues that the suspension of appellees operating privilege pursuant to Section 1785 suspended his privilege to apply for or obtain any class of license, as well as his privilege to drive anywhere in the Commonwealth.
We agree with the Department. In a case identical to the case sub judice, Department of Transportation, Bureau of Driver Licensing v. Portella, 116 Pa. Commonwealth Ct. 135, 541 A.2d 59 (1988), we ruled that “[w]hen a drivers operating privileges are suspended pursuant to Section 1785 of the Code, the driver loses the privilege to operate under any license.” 116 Pa. Commonwealth Ct. at 138, 541 A.2d at 60 (emphasis in original). The trial courts ruling, however, would allow violators of the statute to escape its penalty by continuing to operate motor vehicles of a class other than the class involved in the accident.
We must, therefore, conclude that the trial court erred as a matter of law in its interpretation of the language of the Code. Accordingly, the trial courts decision to suspend appellees motorcycle registration and Class 5 license is affirmed and the decision is reversed to the extent that appellees Class 2 license was not suspended.
Order
And Now, this 29th day of September, 1988, the order of the Court of Common Pleas of Philadelphia County is reversed in part and affirmed in part, consistent with this opinion.